Appeal by the defendant from a judgment of the Supreme Court, Queens County *637(Katz, J.), rendered August 24, 2004, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the prosecutor’s summation comments are unpreserved for appellate review (see CPL 470.05 [2]; People v Balls, 69 NY2d 641 [1986]; People v Nieves, 2 AD3d 539 [2003]) and we decline to review them in the exercise of our interest of justice jurisdiction. Goldstein, J.E, Spolzino, Skelos and Covello, JJ., concur.